United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2075
                                  ___________

United States of America,              *
                                       *
             Plaintiff-Appellee,       * Appeal from the United States
                                       * District Court for the
      v.                               * Northern District of Iowa.
                                       *
Lester Jefferson,                      * [UNPUBLISHED]
                                       *
             Defendant-Appellant.      *
                                  ___________

                             Submitted: November 14, 2006
                                Filed: November 22, 2006
                                 ___________

Before BYE, JOHN R. GIBSON, and GRUENDER, Circuit Judges.
                             ___________


PER CURIAM.

       Lester Jefferson appeals his conviction for being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1). Jefferson contends there was
insufficient evidence to support the jury’s finding he possessed the gun. For the
reasons discussed below, we affirm the district court.1




      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       In the early morning of December 26, 2005, after an altercation at a bar with
Orlando Fisher, Jefferson and his cousin Demarco Harris drove to the Fisher
residence. During an ensuing argument in Mr. Fisher’s driveway, both Mr. Fisher and
his wife heard Harris repeatedly ask Jefferson to “give [him] the gun” and saw him
attempt to reach into Jefferson’s coat. They heard Jefferson respond by saying “No”
and saw him move his arm and hold his coat. Shortly thereafter, Mrs. Fisher called
the police. Upon arriving at the scene, Waterloo Police Sergeant Frank Krogh
observed Jefferson and Harris walking down the Fisher driveway and observed Mr.
Fisher holding a baseball bat, pointing towards Jefferson and Harris, and yelling:
“He’s got a gun!” Sergeant Krogh twice ordered Jefferson to stop and he did not
comply. Sergeant Krogh observed Jefferson turn into a neighbor’s driveway and walk
around the driver’s side of a parked van. At this time, Waterloo Police Officer Albert
Bovy arrived on the scene and observed Jefferson walking away from Sergeant Krogh
and toward the van. From her porch, Mrs. Fisher saw Jefferson walk down the
neighbor’s driveway and, while standing in front of the van, bend down and toss
something under the van. At this point, Officer Bovy drew his weapon and ordered
Jefferson to come out. Jefferson complied, walking from the front of the van around
the passenger’s side and onto the sidewalk. Shortly thereafter, Sergeant Krogh
surveyed the scene. As it had just snowed that night, the ground was covered with
light fresh snow. Both Sergeant Krogh and Officer Bovy observed a single set of
footprints in the snow around the van. Sergeant Krogh followed Jefferson’s footprints
around the van and found a handgun under the front of the van near the passenger
front tire.

       “The standard of review of an appeal concerning sufficiency of the evidence is
very strict, and the verdict of the jury should not be overturned lightly.” United States
v. Espino, 317 F.3d 788, 791 (8th Cir. 2003). We view the evidence in the light most
favorable to the verdict, resolving evidentiary conflicts in favor of the government and
accepting all reasonable inferences drawn from the evidence which support the jury’s



                                          -2-
verdict. Id. at 792. We will reverse only if no reasonable jury could have found the
accused guilty beyond a reasonable doubt. Id.

       Jefferson contends there was insufficient evidence to support the jury’s finding
he possessed the handgun because no witness saw him in possession of a firearm or
heard him say he had a firearm. Furthermore, he notes no effort was made to compare
his footprints with those in the snow and, although the gun was analyzed for
fingerprints, no usable prints were found. We are not persuaded by Jefferson’s
arguments. We have repeatedly held there is sufficient evidence to support a
conviction for felon in possession where a gun was immediately recovered from the
location where the defendant was observed dropping something. See United States
v. Light, 406 F.3d 995, 998 (8th. Cir. 2005) (finding sufficient evidence of possession
where officers and bystanders observed the defendant drop several items on the
ground during pursuit and a bystander recovered a firearm from the location where the
bystander observed the defendant stumble and the officers observed him drop
something); United States v. Echols, 144 F.3d 584, 585 (8th Cir. 1998) (finding
sufficient evidence where officers pursued the defendant, observed him reach for his
waistband as he fled, apprehended him, struggled with him, and recovered a revolver
in the alley where the struggle occurred); United States v. Rankin, 902 F.2d 1344,
1345-46 (8th Cir. 1990) (finding sufficient evidence where two officers observed the
defendant bring his hands to the front of his waist and drop a dark object and an
officer later found a dark handgun at that location). The only cognizable difference
between these cases and the one at hand, is the fact that a bystander rather than an
officer observed Jefferson drop something. This is insufficient to render the above-
cited cases distinguishable. To the extent Jefferson challenges the credibility of either
Mrs. Fisher or the officers, it is well-settled the credibility of witnesses is a matter to
be resolved by the jury rather than by this court on review. Echols, 144 F.3d at 585.
Jefferson’s argument regarding the absence of useable fingerprints on the firearm
meets a similar fate. See Light, 406 F.3d at 995 (finding sufficient evidence under
similar facts where no usable prints were found on the gun after it was recovered).

                                           -3-
       Our review of the record reveals a wealth of circumstantial evidence showing
possession—much more evidence than in the above-cited cases. Here, in addition to
testimony Jefferson dropped something at the gun’s location, officers testified they
observed a lone set of footprints in the freshly driven snow leading to and from this
location. Furthermore, Mr. and Mrs. Fisher testified Harris asked Jefferson to “give
[him] the gun” and saw Harris attempt to reach into Jefferson’s coat. Jefferson
responded by saying “No,” moving his arm and holding his coat. The jury could have
characterized this response as an adoptive admission. See United States v. Kehoe, 310
F.3d 579, 590-91 (8th Cir. 2002) (finding bystander’s statement to be the defendant’s
own, because he did not contradict or deny it). We conclude the record is replete with
evidence sufficient to support Jefferson’s conviction beyond a reasonable doubt.

      We therefore affirm the district court.
                      ______________________________




                                         -4-